  Case 19-32081       Doc 46    Filed 06/08/20 Entered 06/08/20 14:04:50              Desc Main
                                  Document     Page 1 of 5



                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

IN RE:                                       )       Chapter 13
                                             )
       Charles Koran,                        )       Case No. 19-32081
                                             )
                                             )       Judge Janet S. Baer
                                             )       Geneva, Illinois

                                    NOTICE OF MOTION

To:    Office of Glenn Stearns, Chapter 13 Trustee, via electronic court notice
       And Attached Service List

         YOU ARE HEREBY NOTIFIED that on June 12, 2020 at 10:30 a.m. or as soon
thereafter as counsel may be heard, the undersigned shall appear by telephone before the
Honorable Judge Janet S. Baer, or any Judge sitting in her stead and then and there present the
attached Motion to Allow Late-Filed Claim, at which time you may appear if you so deem fit.
         Any party who objects to a motion and wants it called must file a Notice of Objection no
later than two (2) business days before the presentment date. If no Notice of Objection is timely
filed, the court may grant the motion without a hearing before the date of presentment.

                                                                                  /s/David H. Cutler

                       ATTORNEY’S CERTIFICATE OF SERVICE

        I, David H. Cutler, an attorney, certify that I caused the above and foregoing Notice and
attached Motion to be served on the Trustee via electronic court notice and on the remaining
person(s) and/or firm(s) above-addressed by depositing true and correct copies of the same, first
class postage prepaid, on the June 8 2020.

                                                                               /s/ David H. Cutler

Cutler & Associates, Ltd.
4131 Main St.
Skokie, IL 60076
(847) 673-8600
                  Case 19-32081           Doc 46       Filed 06/08/20           Entered 06/08/20 14:04:50            Desc Main
Label Matrix for local noticing                      PRA Receivables
                                                          Document   Management,
                                                                             PageLLC 2 of 5               U.S. BANK NATIONAL ASSOCIATION
0752-1                                               PO Box 41021                                         14841 Dallas Pkwy Suite 425
Case 19-32081                                        Norfolk, VA 23541-1021                               Dallas, TX 75254-8067
Northern District of Illinois
Eastern Division
Mon Jun 8 13:58:05 CDT 2020
U.S. Bankruptcy Court                                First American Bank                                  (p)ILLINOIS DEPARTMENT OF REVENUE
Eastern Division                                     80 Stratford Drive                                   BANKRUPTCY UNIT
219 S Dearborn                                       Bloomingdale, IL 60108-2219                          PO BOX 19035
7th Floor                                                                                                 SPRINGFIELD IL 62794-9035
Chicago, IL 60604-1702

Internal Revenue Service                             Kovitz Shifrin Nesbit                                McCalla Raymer Leibert Pierce LLC
PO Box 7346                                          750 West Lake Cook Rd, Ste 350A                      1 North Dearborn Suite 1200
Philadelphia, PA 19101-7346                          Buffalo Grove, IL 60089-2088                         Chicago, IL 60602-4337



Midland Credit Management, Inc.                      Springbrook Villas Property Association              Springbrook Villas Property Owners
PO Box 2037                                          c/o Kovitz Shifrin Nesbit                            c/o Williamson Mgt Co.
Warren, MI 48090-2037                                175 N. Archer Ave.                                   215 William St.
                                                     Mundelein, IL 60060-2301                             Bensenville, IL 60106-3324


Synchrony Bank                                       (p)US BANK                                           Charles J Koran
c/o PRA Receivables Management, LLC                  PO BOX 5229                                          124 S Darby Ct
PO Box 41021                                         CINCINNATI OH 45201-5229                             Bloomingdale, IL 60108-1573
Norfolk, VA 23541-1021


David H Cutler                                       Glenn B Stearns                                      Patrick S Layng
Cutler & Associates, Ltd.                            801 Warrenville Road Suite 650                       Office of the U.S. Trustee, Region 11
4131 Main St.                                        Lisle, IL 60532-4350                                 219 S Dearborn St
Skokie, IL 60076-2780                                                                                     Room 873
                                                                                                          Chicago, IL 60604-2027



                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Illinois Department of Revenue                       (d)Illinois Dept. of Revenue                         U.S. Bank National Association
Bankruptcy Section, P.O. Box 19035                   Bankruptcy Section                                   Attn: Bankruptcy Department
Springfield, IL 62794-9035                           PO Box 64338                                         Po Box 5229
                                                     Chicago, IL 60664-0338                               Cincinnati, OH 45201


(d)U.S. Bank National Association
c/o U.S. Bank Home Mortgage,
a division of U.S. Bank N.A.
4801 Frederica Street
Owensboro, Kentucky 42301




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.
                  Case 19-32081              Doc 46     Filed 06/08/20      Entered 06/08/20 14:04:50     Desc Main
(u)Springbrook Villas Property Association            (u)U.S. Bank National Association
                                                           Document           Page 3 of 5      End of Label Matrix
                                                                                               Mailable recipients   17
                                                                                               Bypassed recipients    2
                                                                                               Total                 19
     Case 19-32081     Doc 46        Filed 06/08/20 Entered 06/08/20 14:04:50         Desc Main
                                       Document     Page 4 of 5



                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 IN RE:                                        )      Chapter 13
                                               )
         Charles Koran,                        )      Case No. 19-32081
                                               )
                                               )      Judge Janet S. Baer
                                               )      Geneva, Illinois

                       MOTION TO VACATE ORDER OF DISMISSAL

         NOW COMES the Debtor, Charles Koran, by and through his attorneys, Cutler &

 Associates, Ltd., and in support of his Motion to Vacate Order of Dismissal, states and alleges as

 follows:

1.       The Debtor filed a petition for relief under Chapter 13 of the Bankruptcy Code on

 November 11, 2019.

2.       On or about April 17, 2020, the Debtor’s HOA filed a Motion for Relief from the

 Automatic Stay. The motion asked that, in the alternative, the Debtor’s case be dismissed. Said

 motion included two orders, one granting relief from the stay and one providing for dismissal of

 the case.

3.       At presentment of the motion on May 29, 2020, the Debtor, through his counsel advised

 the Court that he had no defense to the Motion for Relief from Stay.

4.       Perhaps through an error on the Debtor’s counsel’s part in communicating that the Debtor

 had no defense to the motion, this Court entered the order dismissing the Debtor’s case.

5.       However, the Debtor did not intend for the case to be dismissed, only that he had no

 defense to the motion for relief.

6.       The Debtor files this motion within 14 days of entry of the order of dismissal after

 conferring with his counsel on whether he did in fact wish to proceed with this case.
     Case 19-32081     Doc 46     Filed 06/08/20 Entered 06/08/20 14:04:50           Desc Main
                                    Document     Page 5 of 5



7.       The Debtor further requests that notice be shortened to allow mailing of this motion on

 June 8, 2020.

 WHEREFORE, the Debtor, Charles Koran, prays for the following relief:

      A. That this court vacate the order dismissing the Debtor’s case; and

      B. For such other and further relief as this Court deems equitable and just.


                                                                           Respectfully Submitted,
 Dated: June 8, 2020
                                                                            By: /s/ David H. Cutler
                                                                One of the attorneys for the Debtor

 Cutler & Associates, Ltd.
 4131 Main St.
 Skokie, IL 60076
 (847) 673-8600
